Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 11 is objected to because “of” in the last line should read --from--.
Claim 13 is objected to because “wherein a gas/liquid separator provided” should read --wherein a gas/liquid separator is provided--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “a refrigerant pipe configured to the compressor to the storage tank” renders the claim indefinite because there is no action word to describe the function of the pipe. For the purposes of examination, the pipe will be considered configured to deliver refrigerant from the storage tank to the compressor.
Regarding claim 6, it is unclear what “both sides of the circumferential surface” indicates because the term 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned 
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (KR20150048403A) in view of Amakawa (US20150075206A1), further in view of Joon (KR1020100036789), further in view of Takano (US20030089493A1).
Regarding claim 1, Ho teaches an outdoor unit of a gas heat pump system (Figure 1), comprising:
a compressor (Figure 1, 110 and/or 112);
a storage tank provided at a suction side of the compressor to store a refrigerant to be supplied to the compressor (Figure 1, 160);
a refrigerant pipe configured to deliver refrigerant from the compressor to the storage tank (Figure 1, pipe from 160 to the compressor(s));
an engine to provide power that drives the compressor and in which a mixed fuel of a fuel and air is burned (Figure 1, 200, ¶57);
a cooling water pipe configured to guide a flow of cooling water that cools the engine
a heat exchanger in which the cooling water flowing through the cooling water pipe is heat-exchanged (Figure 1, 150, 330, or 240).
Ho does not teach wherein the compressor and engine are installed on a common base or wherein the heat exchanger is mounted to or supported by the storage tank. Furthermore, while Ho discloses both types of claimed heat exchangers (one for the refrigerant, see 130, and one for the coolant, see 150, 330, or 240), Ho does not disclose wherein the system includes both of these heat exchangers are mounted to the storage tank, which is the disclosed invention but is not all required by claim 1.
However, Amakawa discloses wherein the compressor and engine of an engine driven heat pump are on the same base within the outdoor unit (Figure 3, 120 and 110).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a single outdoor unit enclosure and base for the engine and compressor in Ho in order to form a space saving, compact outdoor unit as in Amakawa.
Furthermore, Joon discloses mounting the subcooling heat exchanger for the refrigerant to the storage tank (Figure 4, 73) allowing for different sizes of heat exchangers to be utilized if needed (Page 1, It is an object of the present invention to provide an air conditioner capable of selectively mounting a supercooling heat exchanger having a different thickness while sharing a supercooling heat exchanger mount for mounting a supercooling heat exchanger) and Takano discloses mounting the coolant heat exchanger to the storage tank (Figure 12, 50) which makes efficient use of engine waste heat (¶58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Ho such that the subcooling heat exchanger is mounted to the storage tank in order to facilitate the simple interchanging of heat exchangers in Ho in the event that an update is needed, or it would have been obvious to one of ordinary skill in the art at the time of filing to mount the coolant heat exchanger on the storage tank to make efficient use of engine waste heat in Ho, or it would have been obvious to one of ordinary skill in the art at the time of filing to do both of these modifications to garner their respective benefits in Ho.
Regarding claim 2, Ho as modified teaches all of the limitations of claim 1, wherein
the heat exchanger comprises a plate heat exchanger (Figure 4 of Joon, 73).
Regarding claims 2-3, Ho as modified teaches all of the limitations of claim 1, wherein
the heat exchanger comprises an auxiliary heat exchanger in which the refrigerant flowing through the 
Ho as modified does not teach wherein the auxiliary heat exchanger is a plate heat exchanger.
However, the Examiner takes OFFICIAL NOTICE that plate heat exchangers are well known in the art for facilitating heat exchange between two fluids.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a plate heat exchanger as the auxiliary heat exchanger in Ho as modified in order to provide a compact heat exchanger. See, for example, LV (US20170234586), ¶34.
Regarding claim 4, Ho as modified teaches all of the limitations of claim 2, wherein the heat exchanger comprises a supercooling heat exchanger in which the refrigerant flowing through the refrigerant pipe and the refrigerant flowing through a branch pipe branched from the refrigerant pipe are heat-exchanged with each other (Figure 1, 130).
Regarding claim 5, Ho as modified teaches all of the limitations of claim 1, wherein
the heat exchanger is coupled to an outer circumferential surface of the storage tank (Joon, Figure 4, 73).
Regarding claim 6, Ho as modified teaches all of the limitations of claim 5, wherein
the heat exchanger comprises first and second heat exchangers and the first and second heat exchangers are coupled to both sides of the outer circumferential surface of the storage tank (Figure 4 of Joon, 73 is on a side of the tank, also see ¶58 of Takano).
Regarding claim 7, Ho as modified teaches all of the limitations of claim 5, further comprising
a fixing bracket provided between the heat exchanger and the outdoor circumferential surface of the storage tank (Figure 4 of Joon, 82).
Regarding claim 8, Ho as modified teaches all of the limitations of claim 7, wherein the fixing bracket comprises:
a first part coupled to the heat exchanger (Figure 4, 85 of Joon);
a second part coupled to the outer circumferential surface of the storage tank (Figure 4, 98 of Joon);
a bent part configured to be bent towards the second part from the first part (Figure 4, 97 of Joon).
Regarding claim 9, Ho as modified teaches all of the limitations of claim 8, further comprising:
a coupling member configured to pass through a coupling hole defined in the first part so as to be coupled 
Regarding claim 10, Ho as modified teaches all of the limitations of claim 6, further comprising:
a first fixing bracket extending from a first point of the outer circumferential surface of the storage tank to the first heat exchanger (Figure 4, 82 of Joon).
Ho as hereto modified does not teach wherein the second heat exchanger, i.e. the coolant heat exchanger, is fixed to the storage tank with a second fixing bracket.
However, as noted above, Joon discloses fixing a heat exchanger to the storage tank via a fixing bracket.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a fixing bracket for the second heat exchanger in order to provide a convenient and removable mounting solution for the second heat exchanger.
Regarding claim 11, Ho as modified teaches all of the limitations of claim 10.
Ho as modified does not teach the particular placement of the two heat exchangers on the storage tank.
However, the placement of the heat exchangers on the outer circumferential surface of the storage tank is a design feature determined via optimization or advantageous construction in .
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (KR20150048403A) in view of Amakawa (US20150075206A1), further in view of Joon (KR1020100036789), further in view of Takano (US20030089493A1) as applied to claim 1, further in view of Song (US20140033741).
Regarding claims 12-13, Ho as modified teaches all of the limitations of claim 1, wherein the storage tank comprises:
a case in which a refrigerant storage space is defined (Figure 1, 160).
Ho as modified does not teach the particulars of the storage tank.
However, Song discloses a storage tank where the refrigerant storage space is divided, via a partition wall, into an upper and a lower space (Figure 3, 205, 221, 211), wherein a gas/liquid separator provided at the suction side of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a storage tank in Ho as modified in order to prevent liquid from entering the compressor and to prevent backflow into the receiver.
Regarding claim 14, Ho as modified teaches all of the limitations of claim 12, wherein
the heat exchanger is coupled to an outer circumferential surface of the storage tank (Joon, Figure 4, 73) and is provided above the partition wall (Joon, Figure 4, 73 is in the upper half just under the cover, and therefore would be above the partition wall in Ho as modified).
Regarding claim 15, Ho as modified teaches all of the limitations of claim 14, wherein
the heat exchanger comprises a first heat exchanger coupled to na outer circumferential surface of an upper portion of the case (Figure 4, 73 of Joon) and a second heat exchanger coupled to an outer circumferential surface 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


/SCHYLER S SANKS/Examiner, Art Unit 3763